USDC IN/ND case 1:20-cv-00092-WCL-SLC document 1 filed 02/24/20 page 1 of 8


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

DONALD J. TRICARICO, JR.,                     )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )      Case No. 1:20-cv-92
                                              )
MARION GENERAL HOSPITAL, INC.,                )
                                              )
               Defendant.                     )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Donald J. Tricarico, Jr. (hereinafter “Tricarico”), by counsel, files this Complaint

and Demand for Jury Trial against his former employer, Defendant Marion General Hospital,

Inc. (“MGH”) under the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.

(the “ADA”) and the Uniformed Services Employment and Reemployment Rights Act, 38

U.S.C. § 4301 et seq. (the “USERRA”).

                      I.        PARTIES, VENUE, AND JURISDICTION

       1.      Tricarico is a citizen of Wisconsin and formerly resided in Marion, Indiana during

his employment at MGH.

       2.      Tricarico worked as the Chief Administrative Officer of MGH from March 7,

2016, to January 14, 2019.

       3.      MGH is located in Marion, Indiana and regularly conducts business in the

Northern District of Indiana.
USDC IN/ND case 1:20-cv-00092-WCL-SLC document 1 filed 02/24/20 page 2 of 8


          4.    At all relevant times, MGH was an “employer” as defined under the Americans

with Disabilities Act, 42 U.S.C. § 12111, and the Uniformed Services Employment and

Reemployment Rights Act, 38 U.S.C. § 4301(4).

          5.    At all relevant times, Tricarico was an “employee” as defined by the Americans

with Disabilities Act, as defined in 42 U.S.C. § 12111, and the Uniformed Services Employment

and Reemployment Rights Act, 38 U.S.C. § 4301(3).

          6.    This Court has subject matter jurisdiction over this Complaint pursuant to 28

U.S.C. § 1331, in that the claims arise under the laws of the United States, and particularly 29

U.S.C. § 621 et seq., the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et

seq., and the Uniformed Services Employment and Reemployment Rights Act, 38 U.S.C. § 4301

et seq.

          7.    Venue is proper pursuant to 28 U.S.C. § 1391, in that MGH is subject to personal

jurisdiction in the Northern District of Indiana and MGH regularly conducts business activities

within the Northern District of Indiana.

          8.    Tricarico satisfied his requirement to exhaust administrative remedies by filing a

Charge of Discrimination with the Equal Employment Opportunity Commission (“EEOC”) on

February 8, 2019, alleging disability discrimination and retaliation by MGH.

          9.    On or about December 23, 2019, the EEOC issued a Notice of Right to Sue

related to Tricarico’s Charge of Discrimination and Retaliation.

                               II.    FACTUAL ALLEGATIONS

          10.   Tricarico hereby incorporates by reference all other paragraphs of this Complaint.

          11.   Tricarico is a veteran of the United States armed services, having served as a

military officer in Southwest Asia during the Gulf War.



                                                 2
USDC IN/ND case 1:20-cv-00092-WCL-SLC document 1 filed 02/24/20 page 3 of 8


       12.     Tricarico is disabled, suffering from degenerative disc disease in his lower back,

which relates to his military service.

       13.     Tricarico had a military disability rating of 40% at the time of his employment at

MGH. His military disability rating has since increased to 60%.

       14.     Tricarico worked for MGH from March 7, 2016, until he was terminated on

January 14, 2019.

       15.     Tricarico’s most recent position was Chief Administrative Officer of MGH.

       16.     In 2017, Mr. Tricarico informed MGH that he was unable to sit for long periods

of time due to injuries Mr. Tricarico sustained related to his military service, including

deployment to Southwest Asia.

       17.     MGH purchased and installed a Varidesk (an adjustable desk which would allow

Mr. Tricarico to sit or stand) for the purpose of accommodating Mr. Tricarico’s health conditions

related to his military service, including left lower radiculopathy of the femoral nerve, lower

extremity radiculopathy of the femoral nerve, and thoracolumbar spine degenerative disc disease.

       18.     Tricarico’s supervisor at MGH was Stephanie Hilton-Siebert (“Hilton-Siebert”),

who served as Chief Executive Officer.

       19.     Hilton-Siebert made repeated comments to Tricarico expressing disapproval of

his military background.

       20.     Hilton-Siebert told Tricarico that she didn’t like his “military style.”

       21.     Hilton-Siebert made statements threatening his continued employment such as, “I

brought you here and you’re still here because of me and only because of me” and, “the only

thing between you and the door is me.”




                                                 3
USDC IN/ND case 1:20-cv-00092-WCL-SLC document 1 filed 02/24/20 page 4 of 8


       22.     Hilton-Siebert criticized Tricarico for using the gym to stretch and exercise his

back to alleviate physical issues from his military service, about which she was aware.

       23.     Hilton-Siebert excluded Tricarico from important meetings at which information

was discussed that directly impacted Tricarico’s ability to execute some of his job duties.

       24.     Tricarico reminded Hilton-Siebert that he should be included in important

meetings, but she would repeatedly state that she “forgot”, and continued to exclude him.

       25.     During the last seven months of Tricarico’s employment, Hilton-Siebert often

avoided communicating with Tricarico, and routinely did not respond to his requests to meet

with him.

       26.     Tricarico asked Hilton-Siebert’s secretary, Tina Purvis, to schedule a meeting for

Tricarico and Hilton-Siebert. Purvis stated that Hilton-Siebert “wasn’t going to do that.”

       27.     In an attempt to keep the lines of communication open, Tricarico frequently

emailed “departmental updates” to Hilton-Siebert.

       28.     Hilton-Siebert rarely responded to Tricarico’s updates, and infrequently asked

Tricarico any questions regarding the information he provided.

       29.     Tricarico requested that Hilton-Siebert convene weekly officer meetings and

monthly director meetings as a way to facilitate communication and share information.

       30.     During the course of Tricarico’s three years at MGH, Hilton-Siebert convened six

or fewer officer meetings.

       31.     Hilton-Siebert diminished Tricarico’s supervisory responsibility by eliminating

his informal supervisory role over the Security and Emergency Management department and

assigning a younger female, who is not a disabled veteran, to the role.




                                                 4
USDC IN/ND case 1:20-cv-00092-WCL-SLC document 1 filed 02/24/20 page 5 of 8


        32.    Tricarico was the only bonus-eligible employee at MGH who did not receive an

end-of-year bonus in 2018.

        33.    MGH did not specify any goals or criteria to offer bonuses.

        34.    Hilton-Siebert was the sole decision-maker regarding employee bonuses in 2018.

        35.    Hilton-Siebert provided no explanation to Tricarico for denying him a bonus for

2018.

        36.    On January 7, 2019, Tricarico’s attorney sent Hilton-Siebert a letter raising

concerns that the discriminatory treatment and harassment Tricarico had experienced, including

the decision to deny Tricarico a bonus in 2018, was motivated by his protected status as a

disabled American veteran.

        37.    On January 14, 2019, Hilton-Siebert invited Tricarico to her office and fired him.

        38.    During the termination conversation, Hilton-Siebert identified Tricarico’s

consultation with an attorney as one of the reasons for his termination, and criticized his work

ethic for using the gym to stretch his back.

                                III.    LEGAL ALLEGATIONS

                 Count I: Violation of the ADA – Discriminatory Discharge

        39.    Tricarico hereby incorporates by reference all other paragraphs of this Complaint.

        40.    Tricarico has a disability.

        41.    Tricarico was and is qualified to perform the essential functions of the job of

Chief Administrative Officer, with or without reasonable accommodation.

        42.    Tricarico successfully performed the essential functions of the job of Chief

Administrative Officer during the entirety of his employment at MGH with his disabling

condition of degenerative disc disease, with reasonable accommodation from his employer.



                                                5
USDC IN/ND case 1:20-cv-00092-WCL-SLC document 1 filed 02/24/20 page 6 of 8


       43.        Tricarico suffered an adverse employment action when MGH terminated his

employment.

       44.        MGH would not have terminated Tricarico’s employment, but for his disability.

       45.        Tricarico has suffered damages as a result of MGH’s termination of his

employment, including but not limited to back pay, front pay, loss of future earning capacity,

employer provided benefits, and emotional distress damages.

                           Count II: Violation of the ADA – Retaliation

       46.        Tricarico hereby incorporates by reference all other paragraphs of this Complaint.

       47.        Tricarico suffered adverse employment action when Hilton-Siebert terminated his

employment.

       48.        MGH retaliated against Tricarico by firing him in response to his attorney’s letter

to MGH alleging discriminatory treatment on the basis of his disability.

       49.        Tricarico has suffered damages as a result of MGH’s retaliation, including but not

limited to back pay, front pay, loss of future earning capacity, employer provided benefits, and

emotional distress damages.

             Count III:       Violation of the USERRA – Discriminatory Discharge

       50.        Tricarico hereby incorporates by reference all other paragraphs of this Complaint.

       51.        Tricarico is a veteran of the United States armed services.

       52.        MGH treated Tricarico differently than other employees because of his military

veteran status.

       53.        MGH would not have terminated Tricarico’s employment, but for his military

veteran status.




                                                   6
USDC IN/ND case 1:20-cv-00092-WCL-SLC document 1 filed 02/24/20 page 7 of 8


        54.     Tricarico suffered an adverse employment action when MGH terminated his

employment.

        55.     Tricarico has suffered damages as a result of MGH’s termination of his

employment, including but not limited to back pay, front pay, loss of future earning capacity,

employer provided benefits, and emotional distress damages.

                        Count IV: Violation of the USERRA – Retaliation

        56.     Tricarico hereby incorporates by reference all other paragraphs of this Complaint

as if fully set forth here.

        57.     Tricarico suffered adverse employment action when Hilton-Siebert terminated his

employment.

        58.     MGH retaliated against Tricarico by firing him in response to his attorney’s letter

to MGH alleging discriminatory treatment on the basis of his veteran status.

        59.     Tricarico has suffered damages as a result of MGH’s retaliation, including but not

limited to back pay, front pay, loss of future earning capacity, employer provided benefits, and

emotional distress damages.

                                 IV.     RELIEF REQUESTED

        Tricarico requests the following relief:

        a.      All salary and economic benefits lost as a result of Defendant’s unlawful actions,

                including, but not limited to, back pay, front pay, employer provided benefits, and

                loss of future earning capacity;

        b.      Compensatory damages;

        c.      Liquidated damages;

        d.      Punitive damages;



                                                   7
USDC IN/ND case 1:20-cv-00092-WCL-SLC document 1 filed 02/24/20 page 8 of 8


        e.      Damages for emotional distress, mental anguish, and pain and suffering;

        f.      All costs and reasonable attorney fees incurred in litigation this action;

        g.      Pre-judgment and post-judgment interest; and

        h.      Any and all other legal and/or equitable relief to which Tricarico is entitled.

        WHEREFORE, Plaintiff Donald J. Tricarico, Jr. requests a judgment in his favor, the

costs of this action, a trial by jury, and for all other just and proper relief.

                                                 Respectfully submitted,

                                                 /s/ Kathleen A. DeLaney
                                                 Kathleen A. DeLaney (#18604-49)
                                                 Annavieve C. Conklin (#33875-32)
                                                 Attorneys for Plaintiff
DELANEY & DELANEY LLC
3646 N. Washington Blvd.
Indianapolis, IN 46205
Tel. 317.920.0400
Fax 317.920.0404
Kathleen@delaneylaw.net
aconklin@delaneylaw.net

                                           JURY DEMAND

        Plaintiff, Donald J. Tricarico, Jr., by counsel, hereby demands a trial by jury on all issues

so triable.

                                                 Respectfully submitted,

                                                 /s/ Kathleen A. DeLaney
                                                 Kathleen A. DeLaney (#18604-49)
                                                 Annavieve C. Conklin (#33875-32)
                                                 Attorneys for Plaintiff




                                                    8
